 208DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalAssociation ofMachinists,OaklandLodge No.284, International Association of Ma-chinists and AerospaceWorkers, AFL-CIOandMorton Salt Company.Case 20-CB-1776April 30, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSUpon a charge duly filed on December 18, 1967, byMorton Salt Company, and thereafter amended onJanuary 30, 1968, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Direc-tor of Region 20, issued a complaint and notice ofhearing on August 26, 1968, against International As-sociation of Machinists, Oakland Lodge No. 284, Inter-nationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, hereinafter called Respondent.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices within themeaning of Section 8(b)(1)(A) of the National LaborRelations Act, as amended, by imposing a fine of $1,-000 each on six union members and a fine of $250' onanother union member because they had crossed thepicket lines of another union at the Morton Salt Com-pany. On August 29, 1968, Resondent filed an answerdenying the commission of any unfair labor practices.On February 20, 1969, the parties executed a stipula-tion of facts and on February 28, 1969, filed a motionto transfer the above-entitled proceeding to the Boardby which the parties waived a hearing before a TrialExaminer and the issuance of a Trial Examiner's Deci-sion and recommended Order and agreed to submit thecase to the Board for findings of fact, conclusions oflaw, and an order, based upon a record consisting of thestipulation of facts and the exhibits attached thereto.On March 4, 1969, the Board approved the stipula-tion of the parties and ordered the case transferred tothe Board, granting permission for the filing of briefs.Thereafter, the General Counsel filed a brief, a motionto strike answering brief for Respondent,' a reply brief,and an opposition to Charging Party's motion toamend the complaint; the Charging Party filed a brief,a motion to amend complaint to conform to the evi-dence, a response to Respondent's answering brief andto the latter's opposition to its motion to amend com-plaint, and a memorandum in opposition to GeneralCounsel's opposition to its motion to amend the com-'As the stipulated facts show that the amount of Kormos' fine was $275rather than $250 as stated in the complaint, the General Counsel'smotionto amend the complaint to conform with the proof is herebygranted.'By direction of the Board on July 8, 1969, the Board's Associate Execu-tive Secretary ordered that the General Counsel's motion to strikeanswer-ing brief for Respondent be denied and that the General Counsel's requestto submita responseto Resondent's answeringbrief be granted.plaint; and Respondent filed a brief, an answering briefand oppostion to motion to amend complaint, and anopposition to motion to strike its answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated Ts powersin connection with this case to a three-member panel.Upon the basis of the stipulation, the briefs, and theentire record in this case, the Board makes the follow-ing:FINDINGS OF FACT1.JURISDICTIONMorton Salt Company, whose principal office is inChicago, Illinois, is a Delaware corporation whichmaintains a place of business in Newark, California. Atall times material herein, the Company has been en-gaged in the business of refining, packaging, and sellingsalt. In the course and conduct of its business opera-tions, the Company annually ships goods valued inexcess of $50,000 from its Newark, California, plantdirectly to customers located outside the State of Cali-fornia.The parties stipulated, and we find, that Morton SaltCompany is, and at all times material herein has been,an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Interna-tional Association of Machinists, Oakland Lodge No.284, International Association of Machinists and Aero-spaceWorkers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. FactsThe pertinent facts are as follows. For a number ofyears, and at all times material herein, employees at theNewark, California, location of Morton Salt Companyhave been represented for the purpose of collective bar-gaining in two separate collective-bargaining units. Oneunit is a warehouse and production unit, whose mem-bers are represented by the Warehousemen's Local 853,International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein calledTeamsters. The other unit of machinist employees whoare represented by Respondent. Respondent and Team-'As the stipulated record and briefs adequately present the issues and thepositions of the parties, Respondent's request for oral argument is herebydenied.190 NLRB No. 32 MACHINISTS, OAKLAND LODGE 284209sternnegotiate separate collective-bargaining agree-ments for the employees whom each represents. TheTeamstersagreementwith the Company expired onJune 30, 1967. The latest agreement between the Com-pany and Respondent was negotiated in 1966 and hadan expiration date of June 30, 1969.On July 20, 1967, Teamsters struck and picketed theNewark location of the Company in order to obtain anew collective-bargaining agreement.The strike andpicketing continued until December 10, 1967, whenTeamsters and the Company reached a new collective-bargainingagreement.On July 20, 1967, members of Respondent workingat the Company's Newark plant were informed by Re-spondent's shop steward, Lou Holliday, that they wereto honor the Teamsters picket line and were not toreport to work after that day. Accordingly, the Com-pany's machinist employees, who are represented byRespondent, except for employee August Kormos,honored the Teamsters picket line.Kormos was approached by Edward J. Logue, one ofRespondent's business representatives, on the secondday of the strike. Logue told him that Respondentobserved legally sanctioned picket lines. Kormos con-tinued to work behind the Teamsters picket line forapproximately 6 weeks, at which time he took otheremployment. About August 22, 1967, Respondent im-posed a fine of $275 on Kormos and prohibited himfrom holding union office for 5 years for crossing theTeamsters picket line. The fine and ban on holdingoffice were subsequently ratified by Respondent's mem-bership and no appeal was taken from this action.After honoring the Teamsters picket line for about11weeks, employees JosephBrazil,Graham Wright,William Gibson, George Reitz, William Clark, and LaVerne Miller, who had each earlier indicateda desireto return to work, finally did so on October 3, 1967.Respondent then filed chargesagainst allsix of theseindividuals. Each of the six was notified by letter thathe had been formally charged with "Conduct Unbe-coming a Member ... for crossinga `legal'picket lineestablished by ... Teamster ... at theMorton SaltCompany plant." In the same letter, each of the sixnamed individuals was instructed to appear before atrial committee of Respondent on October 17, 1967.The date was later changed to October 24, 1967, andeach of the six persons was so informed.On October 24, 1967, the six employees appearedbefore Respondent's trial committee with their attor-ney. Upon learning that their attorney could not repre-sent them because he was not a member of Respondent,all six employees left the trial. They were tried in ab-sentia and found guilty. The trial committee recom-mended a $1,000 fine and expulsion from Respondent.At Respondent's next regular meeting, on December5, 1967, the results of the trial committee's findingswere read to the members present who then voted toconcur with the recommendations. The six individualswere notified of the membership action by a letter datedDecember 12, 1967, that each was fined $1,000 andexpelled from Respondent's membership. On January12, 1968, each of the six employees appealed Respond-ent's action to Respondent's Internation president, P.L. Siemiller. On January 17, 1968, Siemiller acknowl-edged their appeals by letters to each of the employees.On June 21, 1968, Respondent's International upheldthe penalties imposed against the six employees and sonotified the employees by letter.B.Contentions of the PartiesThe General Counsel and the Charging Party con-tend that Respondent coerced and restrained thenamed employees who were union members in viola-tion of Section 8(b)(1)(A) by the imposition of six$1,000 fines and one $275 fine for crossing a picket lineof another union as the fines were "unreasonable" inamount. The Charging Party also argues that Respond-ent's imposition of fines upon the named employees wasin violation of a no-strike provision in Respondent'scontract with the Charging Party and therefore furtherviolative of Section 8(b)(1)(A) on the authority ofLocal12419, International Union of District 50, United MineWorkers of America (National Grinding Wheel Com-pany, Inc.),176 NLRB No. 89. Respondent denies thevalidity of these contentions.C. ConclusionWe are persuaded that the complaint as it stands andthe record now before us raise the issue whether Re-spondent's imposition of fines were penalties for refus-ing to participate in a work stoppage in violation of theno-strike clause in Respondent's contract with theCharging Party.We therefore find it unnessary toamend the complaint and accordingly deny the Charg-ing Party's motion to do so to conform the pleadingsto the evidence. However,we find,for the reasons setforth below, that Respondent's conduct was not in vio-lation of the Act and,contrary to the Charging Party'scontention, we believe the instant case is clearly distin-guishable fromNational GrindingWheel.The contract provision,which the Charging Partyasserts to have been violated by the fines reads as fol-lows:SECTION 3.1. NO STRIKE-NO LOCKOUT.-During the life of this Agreement,the Union willnot cause a strike or production stoppage of anykind,nor will any employee or employees takepart in astrike,intentionally slow down the rateof production or in any manner cause interference 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith or stoppage of the Employer's work, pro-vided the Employer follows the grievance proce-dure for which provision is made herein. Likewise,the Employer agrees that there shall be no lock-outs during the life of this Agreement provided theUnion follows the grievance procedure for whichprovision is made herein.It shall not be considereda violation of this Agreement if employees of theEmployer fail to report for work by reason of alegitimate, authorized picket line by another Unionwhich has a collective bargaining agreement withthe Employer, and sanctioned by the Bay CitiesMetal Trades Council or the Central Labor Coun-cil having jurisdiction.[Emphasis supplied.]As can be seen the no-strike clause in the underscoredportion specifically exempts individual employees fromany violation of the agreement by their individual hon-oring of the Teamsters picket line.InNational Grinding Wheelthere was no such im-munity for individual employees from breaching theno-strike clause of their contract if they honored thepicket line of another union on strike against theiremployer. The clause there read as follows:During the term of thisagreement, the Companywill not conduct a lockout at its plant, and theUnion or Local Union will not cause or permit itsmembers to cause any strike or slowdown, total orpartial, of work at the Company's plant.The Board agreed with the Trial Examiner that thefines in that case imposed by respondent on its mem-bers who crossed the picket line of a sister local at theirplant were penalties for refusing to participate in awork stoppage which was clearly in violation of theno-strike clause of respondent's contract. Stating thatthe internal character of the discipline does not clotheitwith immunity where the reason for the disciplinecontravenes public policy, the Trial Examiner con-cluded that, in a collective-bargaining context, contractadherence is a sufficiently weighty public policy so thata rule applied "to compel the violation of a no-strikeprovision overreaches the bounds of legitimacy."In the instant case, as noted above, since the em-ployees were not being compelled by the fines to partici-pate in a violation of the no-strike clause, as they wereprotected from such a breach by the terms of the clause,the fines merely served to induce conduct on the partof the individual employees which they could engage inwith impunity under the terms of the contract as wellas under Section 7 of the Act in the absence of anyrestrictive covenant in the parties' contract. Moreover,apart from the specific immunity granted employeesunder the terms of the contract, we think that Re-spondent's no-strike commitment was not intended toapply to the instant case. Thus, the no-strike obligationis limited in terms to cases where "the Employer fol-lows the grievance procedure." The import of thatphrase is that the no-strike clause is tied only to dis-putes that can arise under the contract and thus areamenable to the grievance procedure of the contract.Obviously, a dispute of that nature must relate to somebreach of a term and condition of employment. Theconduct sought to be induced, however, was not insupport of a dispute arising under the employees' ownterms and conditions of employment and thus wouldnot be subject to the grievance machinery provided byRespondent's contract.We therefore find that. Re-spondent's no-strike commitment did not extend to theinstant dispute and that Respondent had not waivedthe statutory right of its members to observe a picketline of another union at the Charging Party's plant.' Inthese circumstances, we conclude that Respondent'slevying fines on the named employees for crossing the.picket line did not tend to compel a breach of theno-strike prohibition in contravention of the Act's poli-cies.Finally,we also conclude that the validity of Re-spondent's fines upon its members, which we havefound to be otherwise lawful, is not affected by theamount of the fine.'Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.HoffmanBeverageCompany,163 NLRB 981.Booster Lodge No. 405, International Association of Machinists andAerospaceWorkers (The Boeing Company),185 NLRB No. 23;Interna-tional Associationof Machinists and Aerospace Workers, AFL-CIO, LocalLodge No. 504 (Arrow Development Co.),185 NLRB No. 22.